EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hsieh (Reg. No. 77,831) on February 24, 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An epoxy resin which is a para-cresol novolac epoxy resin represented by General Formula (1), 
wherein a content ratio of components represented by n=1 as measured by gel permeation chromatography is at least 2% by area and less than 10% by area, and a content ratio of components represented by n=2 as measured by gel permeation chromatography is at least 10% by area and less than 40% by area, 

    PNG
    media_image1.png
    171
    351
    media_image1.png
    Greyscale

(in the formula, plural R's each .

2. (Currently Amended) An epoxy resin which is a para-cresol novolac epoxy resin represented by General Formula (1), 
wherein a total content of components represented by n=1 and 3 as measured by gel permeation chromatography is at least 5% by area and less than 14% by area, and a total content of components represented by n=2 and 4 as measured by gel permeation chromatography is at least 25% by area and less than 50% by area,

    PNG
    media_image1.png
    171
    351
    media_image1.png
    Greyscale

2Customer No.: 31561 Application No.: 17/056,423(in the formula, plural R's each exist independently and represent a C1-6 alkyl group, n represents a real number of 1 to 10, and G represents a substituted or unsubstituted glycidyl group[[.]]).

3. (Currently Amended) The epoxy resin according to claim 1 obtained through a reaction between epihalohydrins and para-cresol novolacs represented by General Formula (2),

    PNG
    media_image2.png
    170
    366
    media_image2.png
    Greyscale

, provided that components represented by n=1 and n=2 are present).

4. (Currently Amended) The epoxy resin according to claim 3, 
wherein, in the para-cresol novolacs represented by General Formula (2), a content ratio of components represented by n=1 as measured by gel permeation chromatography Application No.: 17/056,423is at least 2% by area and less than 10% by area, and a content ratio of components represented by n=2 as measured by gel permeation chromatography is at least 10% by area and less than 50% by area.  

5. (Currently Amended) The epoxy resin according to claim 3, 
wherein, in the para-cresol novolacs represented by General Formula (2), a total content of the components represented by n=1 and 3 as measured by gel permeation chromatography is at least 5% [[1%]] by area and less than 30% by area, and a total content of the components represented by n=2 and 4 as measured by gel permeation chromatography is at least 20% by area and less than 65% by area.  

6. (Previously Presented) An epoxy resin composition comprising: the epoxy resin according to claim 1; and a curing agent.

7. (Original) The epoxy resin composition according to claim 6, wherein the curing agent is a phenolic curing agent.  



9. (Previously presented) A resin sheet obtained by coating a support base with the epoxy resin composition according to claim 6.  

10. (Previously Presented) A prepreg obtained by impregnating the epoxy resin composition according to claim 6 into carbon fibers.  

11. (Original) A carbon fiber-reinforced composite material obtained by curing the prepreg according to claim 10.  

12. (Previously Presented) A prepreg obtained by impregnating the resin sheet according to claim 9 into carbon fibers.  

13. (Previously presented) A carbon fiber-reinforced composite material obtained by curing the prepreg according to claim 12.





* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of  claims 1-5 under 35 U.S.C. 103 as being unpatentable over Sakai et al. (JP 62-212410 A) has been overcome by amendment.
The rejection of claims 6-13 under 35 U.S.C. 103 as being unpatentable over Sakai et al. (JP 62-212410 A) in view of Liang et al. (US 2016/0208091 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1-13 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 24, 2022